 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11       KEVIN FRANKEN,                                            Case No. 1:18-cv-01687-AWI-EPG
12                           Plaintiff,
13             v.                                                  ORDER REGARDING NOTICE OF
                                                                   SUBSTITUTION OF DEFENDANT
14       JOHN E. WHITLEY, Acting Secretary of
         the United States Army, et al.,                           (ECF No. 95)
15
                             Defendants.
16

17

18            On May 11, 2021, counsel for Defendants filed a notice that John E. Whitley has replaced

19   Ryan D. McCarthy as Acting Secretary of the United States Army. (ECF No. 95.)

20            Pursuant to Federal Rule of Civil Procedure 25(d),1 John E. Whitley, Acting Secretary of

21   the United States Army, is automatically substituted in place of Ryan D. McCarthy. The caption

22   for this case shall therefore be amended as set forth above.

23   ///

24   ///

25   ///

26
     1
      The notice cited to Federal Rule of Civil Procedure 26(d)(1) in support of the proposition that John E. Whitley is
27   substituted as defendant, and all further proceedings in this action “shall be in the name of the substituted party.” (See
     ECF No. 95.) However, it appears the citation was in error as Rule 25(d) governs substitution of a public officer who
28   ceases to hold office while an action is pending. See Fed. R. Civ. P. 25(d).
                                                                  1
 1          The Clerk of Court is further directed to update the docket to reflect that John E. Whitley,

 2   Acting Secretary of the United States Army, has been substituted in place of Ryan D. McCarthy.

 3
     IT IS SO ORDERED.
 4

 5      Dated:    May 12, 2021                                /s/
 6                                                     UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
